HIP-IV

HIP-IV Incorporated

135 East 57th Street

New York, NY 10022

Exhibit 10.25

March 31, 2005

AFC Holdings Corporation

135 East 57th Street

New York, NY 10022

Dear Sirs,

We act as Managing Member of Hanover Investors Partners-V, LLC (the Company), a
Delaware limited liability company. As such in accordance with Section 6 (a) of
the Limited Liability Company Agreement we are entitled to receive an incentive
allocation (Incentive Fee) from the Company, unless otherwise agreed.

In connection with the foregoing, we confirm to you the following:

To the extent that payments are received from the Company on account of HIP-IV’s
Incentive Fee we will pay to you (or your designee) promptly after receipt and
calculation of relevant expenses, the net amount of such Fee remaining after the
deductions from the gross amount of such Fee set forth below:

 

  (a) All legal, accounting, travel and other costs and expenses of the
formation and operation of HIP-IV reasonably incurred in connection with the
Company other than costs and expenses reimbursed by the Company pursuant to
Section 7 (e) of the Limited Liability Company Agreement and other than salaries
or other compensation (if any) paid to executive officers of HIP-IV; and

 

  (b) Incentive fees and other amounts paid or payable by HIP-IV to Hanover
Investors Limited in accordance with the letter agreement dated March ___, 2005
between HIP-IV and Hanover Investors Limited.

If the foregoing accurately reflects our understanding and agreement regarding
this matter, please indicate your acceptance by signing a copy of this letter in
the space provided below and returning it to us.

 

Yours faithfully, /S/ Edward J. Bramson Edward J. Bramson President-HIP-IV
Incorporated



--------------------------------------------------------------------------------

HIP-IV

 

ACKNOWLEDGED AND AGREED AFC HOLDINGS CORPORATION By:   /S/ Joel D. Talcott  
Vice President

Enc.: Letter agreement with Hanover Investors Limited



--------------------------------------------------------------------------------

HIP–IV

HIP-IV Incorporated

135 East 57th Street

New York, NY 10022

June 30, 2005

AFC Holdings Corporation

135 East 57th Street

New York, NY 10022

Dear Sirs,

We refer to the letter agreement, dated March 31, 2005 (the “Agreement”),
between us, pursuant to which HIP-IV Incorporated (“HIP”) has assigned to you
any Incentive Fee (net of specified expenses) that HIP may receive as Managing
Member of Hanover Investors Partners-V, LLC, a Delaware limited liability
company (“Hanover V”), and more particularly to the discussions we have had
concerning the terms of an amendment to the Agreement for the purpose of
providing HIP with a financial incentive to maximize the amount of the Incentive
Fee earned by it to the potential benefit of Ampex. Capitalized terms used but
not defined herein shall have the meanings assigned in the Agreement.

Pursuant to our discussions, it is agreed that the Agreement shall be, and is
hereby, amended to provide that an amount equal to 1/3 of such Fee shall be
retained by HIP, and the balance thereof (2/3) shall be payable to you (or your
designee) in accordance with the Agreement, in each case, after the deduction
and payment from the gross amount of such Fee of the fees and expenses specified
in subparagraphs (a) and (b) of the Agreement as originally executed.

For example, if the gross amount of the Incentive Fee earned by HIP as Managing
Member of Hanover V were $1,000,000, and the amount of expenses and fees payable
pursuant to subparagraphs (a) and (b) of the Agreement were $200,000 and
$320,000, respectively, the net amount of $480,000 would be allocated $160,000
to HIP (1/3) and $320,000 (2/3) to you, pursuant to this arrangement.

Except as expressly set forth in this letter, the Agreement shall remain in full
force and effect as originally executed.

If the foregoing accurately reflects our understanding and agreement regarding
this matter, please indicate your acceptance by signing a copy of this letter in
the space provided below and returning it to us.

 

Yours faithfully, /S/ Edward J. Bramson Edward J. Bramson President-HIP-IV
Incorporated



--------------------------------------------------------------------------------

HIP-IV

 

ACKNOWLEDGED AND AGREED AFC HOLDINGS CORPORATION By:   /S/ Joel D. Talcott  
Vice President